Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/21/2020.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-5 are pending and are presented for examination.  
Claims 1-5 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “an inclination wall inclined downward toward a side end portion of an upper wall of the upper case is provided on the upper wall of the upper case, and an opening section (upper of 200) facing the connecting fixing section of the connection conductor is provided in the inclination wall” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-5 are also allowable for depending on claim 1. 

The application discloses: 

a power module (10, Fig. 3); 
a support block (17, 11, Fig. 7) [0039-0040, 0070] disposed below the power module and configured to support the power module; 
an upper case (12) attached to the support block and configured to cover the power module from above (Fig. 7); and 
a connection conductor (21-23, Fig. 4) [0047] configured to connect an internal power feeding passage (20, Figs. 7-8) on a side of the power module and an external power feeding passage on a side of the motor unit [0043-0044], 
wherein the connection conductor (21-23) vertically passes through the support block (Fig. 7), and includes a connecting fixing section (21a, Fig. 7) that protrudes upward than the support block and that is connected to the internal power feeding passage (20) by a fastening member (40) [0063], 
an inclination wall (43, Fig. 7) inclined downward toward a side end portion of an upper wall of the upper case is provided on the upper wall of the upper case, and 
an opening section (at lid 44) facing the connecting fixing section of the connection conductor is provided in the inclination wall.
Per applicant specification, “external power feeding passages” and “internal power feeding passages” are defined as below. 
[0004] Such a power feed connecting module has a connection conductor such as a bus bar or the like configured to connect power feeding passages of phases on the side 

Examiner considered the claim as below. 
AIZAWA et al (US 20160276895 A1).  
Claim 1. A power control unit (400, Fig. 3) disposed on an upper section of a motor unit (300) and in which the motor unit and a power feeding passage (terminal connector 80) are connected to each other, the power control unit comprising: 
a power module (14); 
a support block (16b, Fig. 2) disposed below the power module and configured to support the power module; 
an upper case (200) attached to the support block and configured to cover the power module from above. 
AIZAWA discloses [0101] that Electric power is supplied to the power modules 14 of the inverter unit 400 from a direct-current power supply or a battery (not shown), and the inverter controlling circuit board 17 controls the output from the power modules 14 in accordance with commands from a microcomputer or a personal computer (not shown).   
This means as claimed “a connection conductor configured to connect an internal power feeding passage between the power module and an external power feeding passage”. 

 AIZAWA teaches an internal power feeding passage (conductors between motor and controller) on a side of the power module and an external power feeding passage (leader lines 21 – bus bar) on a side of the motor unit.  
Sasaki et al (US 8492947 B2, US 8482172 B2) is an example (see Figs. 4-7).  Kataoka et al (US 20100201213 A1) is another example (see Figs. 3, 5, etc.).  
 AIZAWA does not teach that an inclination wall inclined downward toward a side end portion of an upper wall of the upper case is provided on the upper wall of the upper case, and an opening section facing the connecting fixing section of the connection conductor is provided in the inclination wall.
AIZAWA shows (Fig. 4) an opening section (upper of 200) but not as claimed above.  Prior arts listed in PTO-892 have been further considered for the inclination wall.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834